Case: 5:21-cv-00955-BYP Doc #: 1-2 Filed: 05/07/21 1of2. PagelD#.14. 0...

AO 440 (Rev. 06/32) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

 

 

tor the
Northem District of Ohio
)
Ane
pLe )
Y Civil Action No, .
a - \ ¥ iis aT. |
oS ply h. iy how pdt
Defendioniis) 7 }
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) __ 3
Sey i. biden Jo

IKD, Io? Penns vl anh i Key fi us
\ Joc hirstony 6) (. LEG

A lawsuit has been filed against you.

Within 21 days after service of this summons on you {not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. ‘The answer or motion must be served on the plaintiff or plaintiff's attomey,

whose name and. address are: esegh Yn ble
Ys b oP a AT FT
CY a ol Felts GH UY 2)

If you fail to respon, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

‘SANDY OPACICH, CLERK OF COURT

Date:

 

 

 

Signature of Clerk or Deputy Clerk
 

Case: 5:21-cv-00955-BYP Doc #: 1-2 Filed: 05/07/21 2 of 2. PagelD #: 15

AO 440 Rev. 0642) Summons ina Chal Action (Page 2)
Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4)

This summons for (name of individual and title, if any)
‘was received by me on (date)

 

I personally served the summons on the individual at (place)
GN) (date) : Or

© I left the sursmons at the individual’s residence or usual place of abode with (name) oo _
, a person of suitable age and discretion who resides there,

 

 

 

 

 

 

On (date) _ _, and mailed a copy to the individual’s last imown address; or
I served the summons on (name of individual) , who is
designated by law to accept service of process an behalf of (name of organization) re _
amide)
(9 Txetumed the summons unexecuted because sor
Other Gpecifyy:
My fees are $ for travel and $ for services, foratotalof$  —_a.o0

[ declare under penalty of perjury that this iInfonmation is true.

Dates

 

Server's signature

 

Printed name and title

 

Server's ackiress

Additional information regarding attempted service, etc:

 

 
